DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0100153 to Takai et al. (“Takai”) in view of U.S. Patent Application Publication No. 2014/0090217 to Jonsson et al. (“Jonsson”).
With regard to Claims 1 and 14, Takai discloses a method for producing a nonwoven fabric having a predetermined, three-dimensional pattern printed thereon.  See, e.g., Abstract, paragraphs [0031] and [0032], entire document.  Takai discloses forming a first fibrous web on an outer peripheral of a wire support, hydroentangling the web, then transporting the nonwoven fabric to a different wire support in order to have the predetermined pattern applied by hydroembossing using a roll with a negative impression.  Paragraphs [0009] to [0012].  Takai discloses that the nonwoven fabric can be dried and the patterned surface is well maintained.  Paragraph [0032].  Takai discloses that the fibers can be mixed with a liquid.  Paragraph [0017].  However, Takai does not disclose that the first web is formed from an aqueous suspension of fibers.  Jonsson is also related to a method of producing a nonwoven fabric using hydroentanglement.  See, e.g., Abstract, entire document.  Jonsson teaches that wet laid fabrics can be formed using an aqueous suspension of fibers prior to hydroentanglement.  Paragraph [0039].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous web of Takai with an aqueous suspension of fibers prior to hydroentanglement in order to provide the nonwoven fabric with a tissue construction offered by the wet laying technique, as shown to be known by Jonsson.  With regard to Claim 2, Jonsson teaches that a second layer of fibrous web can be used.  Paragraph [0038].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a second layer of fibrous web to the nonwoven construction disclosed by Takai in order to provide improved depth and thickness to the material, as shown to be known by Jonsson.  With regard to Claim 3, removing the sleeve pattern from the roll is an obvious modification depending upon the desired pattern need.  With regard to Claims 6 and 12, Jonsson teaches that fibers typically used in hydroentangled web applications include natural fibers and regenerated staple fibers.  Paragraph [0003].  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Jonsson as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0300562 to Ahoniemi et al. (“Ahoniemi”).
With regard to Claims 4 and 5, Takai and Johnson do not disclose forming the aqueous suspension between outer layers fabric.  Ahoniemi is also related to nonwoven materials subjected to hydroentanglement.  See, e.g., Abstract, entire document.  Ahoniemi discloses that such nonwoven materials can be made from several layers using different fiber materials or similar fibers materials and still be provided with a suitable  pattern via hydroentanglement.  Paragraphs [0074] and [0075].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide outer fabric layers to the fibrous web disclosed by Takai combined with Jonsson in order to provide desired end use product construction with multiple layers, as shown to be known by Ahoniemi.  

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Jonsson as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0004307 to Sheehan (“Sheehan”).
With regard to Claims 7, 10, and 11, Takai and Johnson do not disclose specific dimensions with respect to the three-dimensional pattern being formed on the nonwoven fabric.  Sheehan is also related to textured fibrous web formed by subjecting the fibrous web to hydroentanglement.  See, e.g., Abstract, paragraph [0140], entire document.  Sheehan generally teaches that distance between minimum and maximum thickness can be varied, that the longitudinal wall angle can be varied, and that denser areas of fibers can define the pattern.  Figures 2 and 3 and paragraph [0048].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a minimum distance of at least 200 microns between the thickness profile, to form an angle of inclination of 90 degrees, and to provide the patterned area with compressed and condensed fibers since such features are commonly known in the art of forming patterns via hydroentanglement, as shown to be known by Sheehan.  With regard to Claim 9, Sheehan teaches that a vacuum can be used to improve drainage of water.  Paragraph [0051].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Jonsson as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0236733 to Hollander et al. (“Hollander”).
With regard to Claim 13, Takai and Jonsson do not disclose providing a pattern with machine readable code.  Hollander is also related to fabric materials composed of fibers.  See, e.g., Abstract, entire document.  Hollander teaches that providing fabrics with a machine readable code permits the material to be read by a computer.  Paragraph [0173].  It would have been obvious to a person having ordinary skill in the art at the time of filling the invention to provide the fabric disclosed by Takai and Johnson with a machine readable code in order to allow the material to be computer processed, as shown to be known by Hollander.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection presented below was also resolved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/829,097 (“the ‘097 Application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘097 Application also claims a method for producing a nonwoven material by forming a web from an aqueous suspension on a wire support, hydroentangling the web, drying the web to produce the nonwoven material, then transferring the web from the wire support to a hydroembossing roll to form a three-dimensional pattern, then drying the nonwoven fabric.  Claim 14 of the present application relates to a nonwoven fabric made from such a process and therefore would have substantial overlap to the product claims, Claims 1-14, of the ‘097 Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789